DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see page 6 of the Amendme, filed February 23, 2022, with respect to the rejection(s) of claim(s) 21-25 and 29-32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6,624,629 to Speier and US 2018/0372907 to Dykstra et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 29-32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,624,629 to Speier et al. (hereinafter Speier) in view of US 2018/0372907 to Dykstra et al. (hereinafter Dykstra).
Regarding independent claim 21, Speier discloses a method for making magnetic resonance (NMR) measurements (technique to monitor and adapt the characteristics of RF pulses, col. 1, ll. 10-13), the method comprising:
(a) deploying a tool string in the wellbore (tool 40 is deployed in borehole 41, at least col. 4, ll. 35-41), the tool string including an NMR logging tool (tool 40 is an NMR tool, at least col. 4, ll. 35) and a conductivity or salinity measurement sensor, the NMR logging tool configured to make NMR measurements by transmitting a pulse train including a 90 degree 
(b) using the conductivity or salinity measurement sensor to make a downhole measurement of a conductivity or a salinity of a fluid in the wellbore (at least Fig. 3-6, and finding optimal pulse width, col. 4, ll. 47-60); 
(c) evaluating said conductivity or salinity measurement made in (b) to determine a new pulse width of the 90 degree pulse that improves a signal strength of an NMR signal (at least Figs. 3-6, and finding optimal pulse width based on the obtained values, col. 4, ll. 47-60 and col. 8, ll. 5-20); 
(d) causing the NMR logging tool to make NMR logging measurements using the 90 degree pulse having the new pulse width determined in (c) (by finding the optimal pulse durations, the NMR tool optimizes the SNR associated with the measurements, at col. 4, ll. 62-67 and col. 8, ll. 5-20); and 
(e) processing the NMR logging measurements made in (d) to characterize a subterranean formation (the properties of the formation are determined based on the obtain information, at col. 4, ll. 53-56 and col. 8, ll. 5-20).
Speier fails to disclose that the tool string includes a conductivity or salinity measurement sensor, making measurements using the conductivity or salinity measurement sensor and evaluating said measurements to determine a new pulse.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speier as taught by Dykstra.  This would have been done to adjust or optimize the drive signal based on characteristics of the formation, as taught by Dykstra at least at para. 0002 and 0023.
Regarding claim 29, Speier discloses a downhole tool string (logging tool 40) comprising: 
a nuclear magnetic resonance (NMR) logging tool including a permanent magnet configured to generate a static magnetic field (the NMR apparatus includes at least one magnet, at col. 3, ll. 56 - col. 4, ll. 4); and 
an antenna configured to generate a train of radio frequency pulses and measure echo responses (the apparatus includes an antenna, at col. 3, ll. 56 – col. 4, ll. 4), the train including a 
a conductivity or salinity measurement sensor (at least controller, at col. 3, ll. 56 – col. 4, ll. 4), configured to make a conductivity or a salinity measurement of a wellbore fluid; and
-3-Appl. No. 16/569,689Reply to Office Action dated May 20, 2021a processing unit including a processor, memory accessible by the processor, and processor-executable instructions stored in memory and executable by the processor (at least controller, at col. 3, ll. 56 – col. 4, ll. 4), the instructions configured to: 
(i) cause the conductivity or salinity measurement sensor to make a conductivity or the salinity measurement of the wellbore fluid; 
(ii) evaluate said conductivity or salinity measurement made in (i) to determine a new pulse width of the 90 degree pulse that improves a signal strength of an NMR signal (derive optimal pulse width, at col. 4, ll. 47-52); and 
(iii) cause the NMR logging tool to acquire NMR measurements using the new pulse width (derive optimal pulse width, at col. 4, ll. 47-52).
Speier fails to disclose that the tool string includes a conductivity or salinity measurement sensor, making measurements using the conductivity or salinity measurement sensor and evaluating said measurements to determine a new pulse.
However, downhole measurements of conductivity or salinity using conductivity or salinity measurement sensors are well known in the art and commonly performed.  For example, in the same field of endeavor, Dykstra discloses an NMR tool including a plurality of sensors, such as depth sensors, orientation sensors, temperature sensors, pressure sensors, and the like, that collect downhole measurements as a function of time (at least para. 0019-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speier as taught by Dykstra.  This would have been done to adjust or optimize the drive signal based on characteristics of the formation, as taught by Dykstra at least at para. 0002 and 0023.
Regarding claims 22 and 31, modified Speier discloses wherein (c) further comprises inputting the conductivity or the salinity measurement made in (b) (optimizing the NMR tool, at col. 4, ll. 62-68 at Speier), or an antenna quality factor determined from said conductivity or salinity, into a model to determine the new pulse width of the 90 degree pulse (obtaining the Q value, at para. 0034 of Chen or Q-factor of the RF antenna, at col. 10, ll. 63-66 of Speier).
Regarding claims 23 and 32, Speier fails to disclose wherein the model comprises a look-up table.
Dykstra disclose the use of a look-up table (at para. 0028 and 0032).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speier so that the model comprises a look-up table, as taught by Dykstra.  This would have been done for comparison of 
Regarding claim 24, modified Speier discloses wherein said determining the new pulse width of the 90 degree pulse comprises accessing a model stored in memory of the NMR logging tool wherein the model predicts trends in 90 degree pulse width values with respect to at least one of the conductivity, the salinity, or an antenna quality factor determined from the conductivity or the salinity (the NMR tool 40 includes a memory 245 to store indications of the received spin echoes before transmitting indications of the received spin up-hole, at col. 11, ll. 37-43 and Fig. 8 and at least col. 8, ll. 50-60 and col. 11, ll. 37-43).
Speier fails to disclose a model stored in the memory.  However, Speier discloses that the pulse width optimization method starts with an estimated pulse width, and the pulse width is varied in a range around said estimated pulse width claim 1).  Speier further discloses that the pulse width may be estimated using a relationship involving the pulse width, flip angle and the field geometry of the NMR tool (In column 3, lines 11-36).  This relationship may correspond to the claimed "model." 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Speier to include a model stored in the memory as suggested by Speier.  This would have been done to retrieve and determine the optimal pulse to be used in the appropriate examining environment.
Regarding claim 25, Speier fails to disclose wherein the data comprise temperature data.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Speier so that the data comprises temperature data.  This would have been done so that the temperature conditions within the borehole be monitored, as taught by Dykstra in para. 0020.
Claim 30 recites similar features as those of independent claim 25 and thus is rejected on the same grounds. 
Regarding claim 36, Speier discloses wherein the processing unit and the memory are deployed in the NMR logging tool (memory 245 and controller 247, at least col. 11, ll. 37-51).
Regarding claim 37, modified Speier discloses wherein the conductivity or salinity measurement sensor, the processing unit, and the memory are deployed in the NMR logging tool (Fig. 3, sensors 308, processor 304 and memory 306 and para. 0020 of Dykstra). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858